MEMORANDUM **
Xiaping Lin, a native and citizen of China, petitions for review from the Board of Immigration Appeals’ (“BIA”) order affirming without opinion the decision of the immigration judge (“IJ”) denying Lin’s application for asylum and withholding of deportation. We have jurisdiction under 8 U.S.C. § 1105a(a). Kalaw v. INS, 133 F.3d 1147, 1149-50 (9th Cir.1997). We review for substantial evidence, Gormley v. Ashcroft, 364 F.3d 1172, 1176 (9th Cir.2004), and we deny the petition for review.
Substantial evidence supports the IJ’s conclusion that any harassment suffered by Lin on account of her political opinion did not rise to the level of past persecution, and that she does not have a well-founded fear of future persecution. See id. at 1177-80. Accordingly, Lin fails to establish eligibility for asylum or withholding of deportation. See id. at 1180.
Lin’s contention that the BIA erroneously streamlined her case also fails because Lin does not show how the allegedly incompetent translation during her deportation hearing “influenced the outcome,” Cheo v. INS, 162 F.3d 1227, 1230 (9th Cir.1998). See 8 C.F.R. § 1003.1(e)(4)(i) (affirmance without opinion by BIA is proper when “any errors in the decision under review were harmless or nonmaterial”).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), Lin’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.